Citation Nr: 1200166	
Decision Date: 01/04/12    Archive Date: 01/13/12

DOCKET NO.  10-34 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1948 to August 1952, and was the recipient of a Purple Heart Medal.  The Veteran died in October 2007, and the appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant seeks Dependency and Indemnity Compensation (DIC) based on service connection for the cause of the Veteran's death.

In order to establish service connection for the cause of a Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312(a) (2011).

In order to constitute the principal cause of death the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b).  In order to be a contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially to death; that it combined to cause death; or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1).


The Veteran's posttraumatic stress disorder (PTSD), cold injuries of the left foot, right foot, left hand, and right hand, and shell fragment wound scars of the head, back and right arm were service connected at the time of his death.  

According to the death certificate, the Veteran died in October 2007, at the age of 76 years.  The immediate cause of death was congestive heart failure, due to or as a consequence of arteriosclerotic cardiovascular disease (ASCD).  At the time of death, the Veteran was an inpatient in East Texas Medical Center-Crockett.  The Veteran's terminal hospital records have not been obtained.  An attempt should be made to obtain these records.  See 38 C.F.R. § 3.159(c)(1) (2011).

The Veteran's claims folder was sent to a VA examiner in May 2010 in order to obtain an opinion as to whether a service-connected disability caused or contributed to the Veteran's cause of death.  Following review of the evidence, the examiner opined that the service-connected "disabilities of PTSD, bilateral lower extremity frozen feet, and bilateral upper extremity frozen hands was of such severity as to have a material influence in accelerating death IS LESS LIKELY AS NOT (LESS THAN 50/50 PROBABILITY) CAUSED BY OR A RESULT OF in-service event."  In discussing the rationale, the examiner then noted,

Although evidence does exist that PTSD increases the risk of chronic heart disease . . ., this veteran had at least five other high risk factors for heart disease (in this specific case congestive heart failure and ASCD)--age, sex, hypertension, overweight/obesity, and hyperlipidemia.  Given this entire context, it is medically reasonable to assume that the PTSD did contribute to the heart disease, but not in a way that materially influenced or accelerated the veteran's death.  No basis exists for the frozen extremity injuries causing or aggravating the heart disease.

Given the confusing nature of the medical opinion, in August 2010 the examiner was contacted for clarification.  The Decision Review Officer in part asked, whether "the PTSD was one factor despite other risk factors that at least as likely contributed to Veteran's death."  

The examiner responded with the following explanation:

Stress including from PTSD has the potential for making almost any disease process worse.  However, in this case factors other than stress from PTSD would have been from more likely to have significantly contributed to the congestive heart failure and ASCD than the PTSD.  I hold to my original opinion and agree with your interpretation of that opinion.

The medical opinion obtained, even after seeking additional clarification remains problematic in that it is unclear whether the examiner finds that it is at least as likely as not that the Veteran's service-connected disabilities substantially contributed to his death.  As such, another VA opinion should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the necessary authorization from the appellant, request the Veteran's terminal hospital records from the East Texas Medical Center-Crockett.

2.  After the above information, if any, is obtained forward the Veteran's claims folder to an appropriate medical professional for the purpose of obtaining an opinion addressing the cause of the Veteran's death.  After reviewing the claims folder in its entirety, the medical expert should be asked to provide an opinion as to whether it is at least as likely as not that any of the Veteran's service-connected disabilities caused or substantially contributed to his death.  The examiner should also provide an opinion as to whether it is at least as likely as not that the Veteran's service caused or substantially contributed to his death.  A rationale should be provided for any opinion.

3.  When the above actions have been accomplished, the RO should readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the appellant and her representative should be furnished a supplemental statement of the case and afforded an appropriate opportunity for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

